            Case 2:20-cv-00619-MJP Document 11 Filed 11/13/20 Page 1 of 3




                                                   The Honorable Marsha J. Pechman
 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 8

 9   MANPREET KAUR,                              Case No. 2:20-cv-619 MJP

10                             Plaintiff,        STIPULATED MOTION TO EXTEND
                                                 DEADLINES AND ORDER
11               v.
12                                               Note on Motion Calendar:
     CHAD  WOLF, 1 Acting Secretary,             November 4, 2020
13   Department of Homeland Security; et
     al.,
14
                              Defendants.
15

16

17

18        The parties, pursuant to Local Rules 10(g) and 16, hereby jointly stipulate
19   and move for a 60-day extension of their deadline to file a Joint Status Report
20   and Discovery Plan, and of defendants’ deadline to Answer the Complaint. The
21   Joint Status Report and Answer are currently due November 9 and 10, 2020,
22   respectively; the new deadlines would be January 8 and 11, 2021.
23        A court may modify a schedule for good cause. Fed. R. Civ. P. 16(b)(4).
24   Continuing pretrial and trial dates is within the discretion of the trial judge.
25   See King v. State of California, 784 F.2d 910, 912 (9th Cir. 1986).
26

27
     1 The Acting Secretary of the U.S. Department of Homeland Security is
     incorrectly named as “John” Wolf in the Complaint and on the docket.
28   STIPULATED MOTION TO EXTEND DEADLINES                      UNITED STATES ATTORNEY
     2:20-cv-619-MJP                                           700 STEWART STREET, SUITE 5220
     PAGE– 1                                                     SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
            Case 2:20-cv-00619-MJP Document 11 Filed 11/13/20 Page 2 of 3




 1         The parties submit there is good cause for an extension of these

 2   deadlines. The Court twice previously extended these deadlines as Defendants

 3   worked to adjudicate Plaintiff’s I-130 Petition for Alien Relative and issue the

 4   visa, as requested in Plaintiff’s mandamus Complaint. Dkt. nos. 7 and 9. On

 5   September 8, 2020, Defendant Gregory A. Richardson, Director of the Texas

 6   Service Center for United States Citizenship and Immigration Services (USCIS),

 7   adjudicated USCIS’ Notice of Intent to Revoke by reaffirming the prior approval

 8   of Plaintiff’s I-130 Petition. Later in September 2020, USCIS forwarded the

 9   approved I-130 Petition to the U.S. Department of State’s National Visa Center

10   for further processing. The State Department is currently working to schedule

11   a visa interview for Plaintiff at a consulate in India.

12         USCIS’s approval of the I-130 Petition has provided the first of the two-

13   steps of relief Plaintiff requests in her Complaint. Given that the State

14   Department is working to schedule a visa interview—a necessary prerequisite

15   to issuance of a visa—the parties continue to believe this matter could likely be

16   resolved without litigation. Accordingly, the parties seek a further 60-day

17   extension of their deadline to file a Joint Status Report and Defendants’

18   deadline to file the Answer.

19         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
20
     DATED: November 4, 2020                      s/ Bart Klein
21                                                BART KLEIN, WSBA #10909
                                                  605 1st Ave, Ste 500
22                                                Seattle, WA 98104
                                                  Phone Number: 206-624-3787
23
                                                  Fax: 206-624-6371
24                                                Email: Bart.Klein@bartklein.com

25                                                Attorney for Plaintiff
26

27

28   STIPULATED MOTION TO EXTEND DEADLINES                       UNITED STATES ATTORNEY
     2:20-cv-619-MJP                                            700 STEWART STREET, SUITE 5220
     PAGE– 2                                                      SEATTLE, WASHINGTON 98101
                                                                        (206) 553-7970
           Case 2:20-cv-00619-MJP Document 11 Filed 11/13/20 Page 3 of 3




 1
     DATED: November 4, 2020                 s/ Kyle A. Forsyth
 2                                           KYLE A. FORSYTH, WSBA #34609
                                             Assistant United States Attorney
 3                                           United States Attorney’s Office
                                             700 Stewart Street, Suite 5220
 4                                           Seattle, WA 98101-1271
                                             Phone: (206) 553-7970
 5                                           Email: kyle.forsyth@usdoj.gov
 6                                           Attorney for Defendants
 7
                                       ORDER
 8

 9        IT IS SO ORDERED.

10
          Dated this 13th day of November, 2020.
11

12

13

14

15
                                             A
                                             Marsha J. Pechman
16                                           United States Senior District Judge

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION TO EXTEND DEADLINES                   UNITED STATES ATTORNEY
     2:20-cv-619-MJP                                        700 STEWART STREET, SUITE 5220
     PAGE– 3                                                  SEATTLE, WASHINGTON 98101
                                                                    (206) 553-7970
